JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                   NO. 01-14-00845-CV

                             DAVID LANCASTER, Appellant

                                             V.

                           BARBARA LANCASTER, Appellee

   Appeal from the 247th District Court of Harris County. (Tr. Ct. No. 2013-05066).

       This case is an appeal from the final judgment signed by the trial court on July 23,
2014. After submitting the case on the appellate record and the arguments properly raised
by the parties, the Court holds that there was reversible error in the trial court’s judgment.
Accordingly, the Court reverses the trial court’s judgment and remands the case to the
trial court for further proceedings.

       The Court orders that this decision be certified below for observance.

Judgment rendered December 29, 2015.

Panel consists of Justices Jennings, Higley, and Brown. Opinion delivered by Justice
Jennings.